
	

114 S2147 IS: Pension Accountability Act 
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2147
		IN THE SENATE OF THE UNITED STATES
		
			October 7, 2015
			Mr. Portman (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of 1974 and the Internal Revenue Code of 1986
			 with respect to participant votes on the suspension of benefits under
			 multiemployer plans in critical and declining status.
	
	
		1.Short title
 This Act may be cited as the Pension Accountability Act .
		2.Benefit suspensions for multiemployer plans in critical and declining status
 (a)ERISA amendmentsSection 305(e)(9)(H) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1085(e)(9)(H)) is amended—
 (1)in clause (ii)— (A)by striking Except as provided in clause (v), the and inserting The; and
 (B)by striking a majority of all participants and beneficiaries of the plan and inserting , of the participants and beneficiaries of the plan who cast a vote, a majority; (2)by striking clause (v);
 (3)by redesignating clause (vi) as clause (v); and (4)in clause (v), as so redesignated—
 (A)by striking (or following a determination under clause (v) that the plan is a systemically important plan); and (B)by striking (or, in the case of a suspension that goes into effect under clause (v), at a time sufficient to allow the implementation of the suspension prior to the end of the 90-day period described in clause (v)(I)).
 (b)IRC amendmentsSection 432(e)(9)(H) of the Internal Revenue Code of 1986 is amended— (1)in clause (ii)—
 (A)by striking Except as provided in clause (v), the and inserting The; and (B)by striking a majority of all participants and beneficiaries of the plan and inserting , of the participants and beneficiaries of the plan who cast a vote, a majority;
 (2)by striking clause (v); (3)by redesignating clause (vi) as clause (v); and
 (4)in clause (v), as so redesignated— (A)by striking (or following a determination under clause (v) that the plan is a systemically important plan); and
 (B)by striking (or, in the case of a suspension that goes into effect under clause (v), at a time sufficient to allow the implementation of the suspension prior to the end of the 90-day period described in clause (v)(I)).
 (c)Effective dateThe amendments made by subsections (a) and (b) shall apply to any vote on the suspension of benefits under section 305(e)(9)(H) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1085(e)(9)(H)) and section 432(e)(9)(H) of the Internal Revenue Code of 1986 that occurs after the date of enactment of this Act.
